Opinion by
Cline, J.
At the trial the customs manager of petitioner testified that at the time the entry was filed, the British purchase tax-was not added; that the entry was amended and the full tax added; that subsequently, the appraiser asked that part of the tax which did not apply be deducted; that later a notation came from the appraiser to deduct the tax entirely; that through oversight the entry clerk deducted the total amount originally entered, overlooking the fact that part had already been deducted. On the record presented the court held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to f he value of the merchandise. The petition was therefore granted.